Little, J.
The evidence in the case was conflicting, and in no sense demanded the verdict which was rendered. The trial judge did not, therefore, in sustaining the certiorari, abuse the discretion with which he is invested, the result being the grant of a first new trial. Savannah R. Co. v. Fennell, 100 Ga. 477; Williams v. Georgia R. Co., 103 Ga. 575 ; Mitchell v. Braswell, 105 Ga. 502; Weinkle v. Brunswick R. Co., 107 Ga. 367; Crapp v. Morris, 108 Ga. 793.

Judgment affirmed.


All the Justices concurring.